Citation Nr: 0212041	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder. 

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for coccygeal strain.

(The issue of entitlement to service connection for headaches 
will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from November 
1966 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  Within the referenced rating decision, 
the RO denied the veteran's claims seeking entitlement to 
service connection for lower back problems, neck problems, a 
condition of the buttocks, bilateral leg problems, and 
headaches.  The veteran has perfected a timely appeal with 
respect to the RO's July 1998 rating action.

This case was previously before the Board in February 2001, 
at which time it was remanded for further development.  Such 
development having been completed with respect to all of the 
veteran's pending claims except his claim seeking service 
connection for headaches, the case is again before the Board 
for appellate review.

The Board will undertake additional development of the issue 
of entitlement to service connection for headaches pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's and/or his representative's response, the Board 
will prepare a separate decision addressing the merits of 
this issue. 

The Board also observes that within a March 2001 statement, 
the veteran indicated that his conditions have rendered him 
totally disabled and unable to perform any form of gainful or 
substantial employment.  In light of the fact that the 
veteran is not currently service-connected for any 
disabilities, the Board construes the veteran's assertion as 
a claim seeking entitlement to a permanent and total 
disability rating for non-service connected pension purposes.  
See Douglas v. Derwinski, 1 Vet. App. 435, 438-39 (1992) (the 
Board is required to consider all the issues that have been 
reasonably raised by the record).  This matter is referred to 
the RO for the appropriate action.  


FINDING OF FACT

The veteran has been diagnosed with a cervical spine, lumbar 
spine, and a bilateral leg disorder in addition to coccygeal 
strain; the medical evidence of record does not establish 
that either of the veteran's aforementioned conditions are 
related to his 1967 in-service injury wherein he was struck 
by an automobile.


CONCLUSION OF LAW

The veteran's current medical conditions, to include a 
cervical spine disorder, a lumbar spine disorder, a bilateral 
leg disorder, and coccygeal strain, were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular reference to his claims seeking entitlement 
to service connection for a cervical spine disorder, a lumbar 
spine disorder, a bilateral leg disorder, and coccygeal 
strain.  The RO has specifically provided the veteran with a 
copy of a rating action dated in July 1998, a statement of 
the case dated in November 1999, and supplemental statements 
of the case dated in November 1999 and April 2002.  The 
veteran and his representative were also provided with a copy 
of the Board's February 2001 remand.  By way of all of the 
referenced documents, the veteran has been informed of the 
cumulative evidence previously provided to VA, and he has 
been notified of the laws and regulations governing his 
claims, including notice of the reasons for the 
determinations made regarding his claims. 

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his service connection claims.  Most notably, 
the RO has made reasonable efforts to develop the record in 
that the veteran's service medical records were obtained and 
associated with the claims folder.  Copies of the veteran's 
relevant VA and non-VA treatment records have likewise been 
associated with the veteran's claims folder.  The veteran has 
been provided with relevant VA examinations, and copies of 
the examination reports are of record.  Finally, the Board 
recognizes that the veteran has also filed a claim seeking 
social security disability benefits based on the same 
conditions for which he seeks VA benefits.  Based on a 
February 2001 Social Security Appeals Council (SSAC) Order 
which is currently of record, the veteran's disability claim 
has been remanded to an Administrative Law Judge for purposes 
of further evidentiary development.  While VA's duty to 
assist generally extends to obtaining Social Security 
Administration (SSA) records, the Board, having had the 
opportunity to review the SSAC's Order, has determined that 
in this instant case, VA has not failed in its duty to assist 
the veteran by not obtaining his SSA records.  Specifically, 
the SSAC Order evidences that the medical evidence considered 
at the time a decision was issued regarding the veteran's 
social security claim consists of the same medical evidence 
which has already been obtained and considered by VA.  
Moreover, as the Council's remand has specifically 
articulated that any subsequent evidence to be obtained in 
accordance with the development of the veteran's claim is to 
be in the nature of addressing the severity of the veteran's 
back impairment for purposes of determining his residual 
functional capacity, the Board also determines that 
subsequently obtaining any such existing evidence would not 
aid the veteran in substantiating his pending claims for 
service connection wherein medical findings relevant to the 
incurrence or aggravation of a medical condition in service 
are needed, rather than those findings pertaining to the 
severity of such conditions which have not yet been service 
connected. 

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claims 
seeking entitlement to service connection for a cervical 
spine disorder, a lumbar spine disorder, a bilateral leg 
disorder, and coccygeal strain are ready for appellate 
review.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
a condition is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b)(2001).  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  In addition, service 
connection may also be granted on the bases of post-service 
initial diagnosis of a disease where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).

Based on post-service VA and non-VA treatment records dated 
from January 1996 through April 2001, the veteran has brought 
forth evidence indicating he has a currently existing 
cervical spine disorder, a lumbar spine disorder, a bilateral 
leg disorder, and coccygeal strain.  According to the 
veteran, these conditions are the result of an injury he 
incurred in service wherein he was struck by an automobile. 

A review of the veteran's service medical records confirms 
that he was indeed struck by a vehicle during service.  A 
notation dated December 8, 1967, indicates the veteran hurt 
his left femoral area as the result of the automobile 
accident.  Following his injury, the veteran complained of 
pain and tenderness in the left femoral area, especially in 
the lateral, posterior aspect.  On December 9, 1967, the 
veteran returned for treatment of his left leg.  It was noted 
that he had left femoral swelling.  An x-ray taken at this 
time revealed marked soft tissue involvement, however, there 
was no bone involvement.  The veteran underwent a brief 
hospitalization from December 9, 1967, through December 11, 
1967.  Diagnosis was left thigh contusion.  The veteran's 
course in the hospital was described as unremarkable.

In September 1999, the veteran underwent a VA examination for 
purposes of determining the etiology of his currently 
existing conditions.  X-rays associated with this particular 
examination revealed radiographic characteristics of 
ankylosing spondylitis with intervertebral body fusions and 
fusions of the sacroiliac joints.  

In January 2002, the veteran underwent further examination by 
the same VA examiner as above.  Prior to examining the 
veteran on this particular occasion, the VA examiner reviewed 
the veteran's claims folder to include the veteran's in-
service and post service treatment records in addition to the 
results of any pertinent medical tests.  Based on the 
veteran's reported history, a physical examination of the 
veteran, and a review of the veteran's claims folder, the VA 
examiner concluded there was no evidence of a traumatic 
relationship between the veteran's current symptoms and the 
veteran's in-service automobile injury.  The examiner 
indicated that in his medical opinion, the veteran's cervical 
spine disorder, lumbar spine disorder, bilateral leg 
disorder, and coccygeal strain were etiologically related to 
the veteran's diagnosed spondylitis.  Moreover, the examiner 
emphasized that based on the veteran's treatment records, he 
was first diagnosed with ankylosing spondylitis in 1996 as 
the result of a several-year history of progressively 
worsening pain in the neck and lower back.  The examiner also 
noted that the veteran was subsequently diagnosed with 
ulcerative colitis, which has been shown to be causally 
related in a certain percentage of the population to 
ankylosing spondylitis-type disorders.

In rendering his final opinion regarding the etiology of the 
veteran's conditions, the VA examiner noted that he had 
considered the medical opinion of the veteran's private 
neurosurgeon.  In the VA examiner's opinion, the veteran's 
neurosurgeon had incorrectly related the veteran's primary 
diagnosis as degenerative disc disease of multiple levels, 
and she had incorrectly related this condition to the 
veteran's in-service automobile accident.  In support of his 
rationale, the VA examiner pointed out that the veteran's 
separation examination, which was signed by the veteran and 
dated in September 1969, indicated that the veteran had noted 
only an injury to his leg when he was struck by an automobile 
and subsequently hospitalized.  No mention was made of any 
chronic back problems.  Moreover, at the time of his 
discharge from service, the veteran indicated "No" with 
particular respect to the question "Have you ever had or 
have you now" problems with recurrent back pain, lameness, 
paralysis, bone, joint, or other deformity, or work a back 
brace, or back support."  Apart from the discrepancy in the 
veteran's separation examination report, the VA examiner also 
pointed out that a review of the veteran's December 1967 
treatment records indicated the veteran's automobile injury 
consisted of an injury to the left femoral area, primarily 
lateral aspect.  Absent the documentation of this particular 
injury, the remainder of the veteran's service medical were 
silent for any difficulty with regard to back pain other than 
a single notation dated sometime in 1967 of "back pain."

The Board observes that there is currently no indication in 
the record which suggests that the veteran's neurosurgeon's 
July 2001 medical opinion was rendered in conjunction with, 
or following a review of the veteran's entire medical 
history, to include his service medical records.  As such, 
the Board determines that the veteran's January 2002 
examination is more probative regarding the etiology of the 
veteran's currently existing medical disabilities.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (in adjudicating a claim the Board is 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.)  Because the VA 
examiner has both medically determined that the veteran's 
conditions are not related to his in-service automobile 
injury and provided a complete rationale for his expressed 
opinions to include upon which principles the opinions are 
based and citation to the evidence of record upon which the 
opinion is based, the Board determines that service 
connection is not presently warranted for the veteran's 
cervical spine disorder, lumbar spine disorder, bilateral leg 
disorder, and coccygeal strain.

The Board has considered the matter of the resolution of 
reasonable doubt in favor of the veteran.  However, 
application of the benefit-of-the-doubt doctrine is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  Gilbert v. Brown, 5 Vet. App. 49, 53-56 
(1990).  Such is decidedly not the case in regards to the 
veteran's currently existing medical conditions, to include a  
cervical spine disorder, lumbar spine disorder, bilateral leg 
disorder, and coccygeal strain.  As reported earlier, there 
is no competent medical evidence of record which relates the 
veteran's conditions to his in-service 1967 injury.  This 
being the case, the Board has denied each of the veteran's 
claims for service connection.


ORDER

1.  Entitlement to service connection for a cervical spine 
disorder is denied.

2.  Entitlement to service connection for a lumbar spine 
disorder is denied. 

3.  Entitlement to service connection for a bilateral leg 
disorder is denied.

4.  Entitlement to service connection for coccygeal strain is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

